JUDGMENT
Musgrave, Judge:
This Court having received and reviewed United States Department of Commerce Final Redetermination Pursuant to Court Remand (“Remand Results”) following Camargo Correa Metáis, S.A. v. United States, 24 CIT 727, Slip Op. 00-96 (August 4, 2000), Defendant-Intervenors’ comments thereon, and Commerce having complied with the Court’s remand order, and no other responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on December 1, 2000 are sustained in their entirety; and it is further
Ordered that, all other issues having been decided, this matter is concluded.